DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101:
Applicant's arguments filed 04/01/2022 have been fully considered. Applicant argues that:
The additional elements are not well understood, routine, or conventional activity, especially in light of the amendments to the claims. 
Applicant’s claims are similar to Example 42 in that it recites a specific improvement over prior art systems since the prior art does not teach the claimed invention of the amended claims. 
Regarding A, the additional elements do not amount to elements that are well understood, routine, and conventional since they are described either by prior art or by case law as being well understood. See the updated rejection in light of the amendments. 
Regarding B, the claims do not recite an improvement since the additional elements are using a computer to implement the recited abstract idea and also recite insignificant extra-solution activity (e.g., sending, displaying data).
Rejection Under 103:
Applicant's arguments filed 04/01/2022 have been fully considered. Applicant argues that:
The prior art does not teach the amended features of the amended claims. Specifically, the unique combination of different additional data modules dictated by the patient’s unique health history and modifying the data structure to add a new data module to the data structure. 
The prior art does not teach the amended features of the independent claim 4 as additionally shown on page 16 of the remarks. 
The prior art does not teach the amended features of the independent claim 17 as additionally shown on page 18 of the remarks. 
The dependent claims are allowable since they depend from the independent claims and the prior art does not teach all of their limitations. 
Regarding A-C, Applicant’s arguments appear to be directed toward the amendments. Due to the amendments the scope of the claims has changed and therefore Applicant’s arguments are moot. However, Pollanz in view of Saliba is construed to read on applicant’s claims. See the updated rejection for further clarification.  
Regarding D, due to their dependency the dependent claims are also rejected since the updated rejection reads on the independent claims. See the updated rejection for further clarification.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-12, 17-21, 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3, 18-20 are drawn to a computing device for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. apparatus). Claims 4, 6-12, 21, 25 are drawn to a system for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. apparatus). Claims 17, 23-24 are drawn to a method for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 4 (and substantially similar with independent claims 1 and 17) recites: 
A modular electronic personal health record system, the system comprising: 
a patient computing system, wherein the patient computing system is a portable computing device selected from a group consisting of a smart phone and a tablet computer, the patient computing system including a memory and an electronic processor configured to 
store in the memory of the patient computer system an electronic personal health record having personal health information of a patient, wherein the electronic personal health record is an extensible data format including a core patient data module and one or more additional data modules, 
assign, with the electronic processor, permission rights to the personal health information of the patient,
receive a report query for personal health information from a server associated with a first service provider,
determine whether the first service provider has permission to access the personal health information of the patient stored on the memory of the computing device associated with the patient,
retrieve personal health information from the electronic personal health record in response to determining that the first service provider has permission to access the personal health information of the patient,
send the personal health information to the server associated with the service provider,
receive additional patient health information from the server associated with the service provider, and 
modify the electronic personal health record stored to the memory by appending a new data module to the electronic personal health record data structure, wherein the new data module is generated in the extensible data format including the additional patient health information received from the server associated with the service provider and using a schema for data relevant to a specific topic, wherein the schema for the new data module is selected or defined by the service provider, and
the server associated with the service provider, wherein the server associate with the service provider includes an electronic processor configured to 
transmit a request for personal health information from each of a plurality of patients associated with the service provider by transmitting the request to each of a plurality of different patient computing systems, 
receive, in response to each request, personal health information for a different patient of the plurality of patients from an electronic personal health record for the different patient, wherein each electronic personal health record associated with the plurality of patients includes a different combination of additional data modules, wherein each additional data module is defined by a different schema, and 
display on a display screen, for use by the service provider, the received personal health information for at least one patient of the plurality of patients.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behaviors or interactions (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the steps, to permission rights and requests to access a medical record in the context of this claim encompasses an automation of organizing medical information to control access to health information for authorized providers in order to facilitate sharing of information between individuals. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior/interactions, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 6-12, 18-21, 23-25 reciting particular aspects of organizing the access rights for medical records). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 4 (and substantially similar with independent claims 1 and 17) recites: 
A modular electronic personal health record system, the system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a patient computing system, wherein the patient computing system is a portable computing device selected from a group consisting of a smart phone and a tablet computer, the patient computing system including a memory and an electronic processor configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
store in the memory of the patient computer system an electronic personal health record having personal health information of a patient, wherein the electronic personal health record is an extensible data format including a core patient data module and one or more additional data modules, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
assign, with the electronic processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), permission rights to the personal health information of the patient,
receive a report query for personal health information from a first server associated with (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a service provider, 
determine whether the service provider has permission to access the personal health information of the patient stored on the memory of the computing device associated with the patient, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
retrieve personal health information from the electronic personal health record (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) in response to determining that the first service provider has permission to access the personal health information of the patient,
send the personal health information to the server associated with (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the service provider,
receive additional patient health information from the server associated with the service provider, and (merely data-gathering steps as noted below, see MPEP 2106.05(g), Versata)
modify the electronic personal health record stored to the memory by appending a new data module to the electronic personal health record data structure, wherein the new data module is generated in the extensible data format including the additional patient health information received from the server associated with the service provider and using a schema for data relevant to a specific topic, wherein the schema for the new data module is selected or defined by the service provider, and (merely data-gathering steps as noted below, see MPEP 2106.05(g), Versata) and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
the server associated with the service provider, wherein the server associate with the service provider includes an electronic processor configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
transmit a request for personal health information from each of a plurality of patients associated with the service provider by transmitting the request to each of a plurality of different patient computing systems, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
receive, in response to each request, personal health information for a different patient of the plurality of patients from an electronic personal health record for the different patient, wherein each electronic personal health record associated with the plurality of patients includes a different combination of additional data modules, wherein each additional data module is defined by a different schema, and (merely data-gathering steps as noted below, see MPEP 2106.05(g), Symantec, MPEP 2106.05(d)(II)(i))
display on a display screen, for use by the service provider, the received personal health information for at least one patient of the plurality of patients. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a computing system with electronic processors, data storage modules, electronic personal health records, and servers, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0034], [0039]-[0040], [0061], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of new data module based on received data, receiving additional patient health information, modifying records, and receiving information in response to a request amounts to selecting a particular data source or type of data to be manipulated; requesting information, and displaying information on a screen amounts to insignificant extrasolution activity, see MPEP 2106.05(g)) 
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine access rights for patient records from requesting providers, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 6-12, 18-21, 23-25 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 3, 6-12, 18-21, 23-25 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, adding insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using a computing system with electronic processors, data storage modules, electronic personal health records, and servers, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [[0034], [0039]-[0040], [0061]; see also Pollanz (US 2006/0184524), Saliba et al. (US 2016/0070860), Gustafsson et al. (US 7934207), Francois et al. (US 2016/0147951)); storing patient data in memory or a storage module, storing permission rights on computer memory, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); transmitting a request for information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); receiving information in response to a request, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); displaying information on a screen, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-12, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollanz (US 2006/0184524) in view of Saliba et al. (US 2016/0070860). 
Regarding claim 1, Pollanz discloses a computing device associated with a patient (Pollanz Figs. 1 and 39 and corresponding texts), the computing device comprising: 
a memory storing an electronic personal health record having personal health information of the patient, wherein the electronic personal health record is a data structure in an extensible data format including a core patient data module and a plurality of additional data modules; and (Pollanz Fig. 1 and corresponding text; [0051] discloses storing personal medical data in a patient owned data repository [0056] discloses the servers 110 are used to implement the program which is written in extensible markup language and has corresponding structural framework and databases to run the patient record portal for accessing patient records according to the system of Fig. 1 and also has one or more additional data modules or databases such as the prescription database 115  [0134] discloses using XML database for medical records)
an electronic processor connected to the memory and configured to assign permission rights to the personal health information of the patient, (Pollanz [0060] discloses granting rights in order to view the patient’s medical information, where the patient uses the authorization tool to initiate and grant access rights to medical partners)
receive a report query for personal health information from a server associated with a first service provider, (Pollanz [0060] discloses an authorized healthcare provider using the program to submit queries for medical information [0057] discloses that the program used to submit the queries is located on servers 110);
determine whether the first service provider has permission to access the personal health information of the patient stored on the memory of the computing device associated with the patient (Pollanz Fig. 39 and corresponding text; [0057] discloses users connecting to the program hosted on the servers and the program controls which third parties can access the medical information [0108] discloses having a list of doctors that can access and add information to the patient medical file and the list [0133] discloses storing access information in the personal medical portal database for the user)
retrieve personal health information from the electronic personal health record in response to determining that the first service provider has permission to access the personal health information of the patient, (Pollanz Fig. 39 and corresponding text; [0128] discloses that the doctors who are allowed to access the information can design queries, which pulls data from the repository containing the patient’s medical records) 
send the personal health information to the server associated with the first service provider (Pollanz [0059] discloses that the applications and programs are designed to cooperate with the medical professionals and provide the data that is accumulated over the years so that the medical provider can analyze the data that was requested for their specific needs or goals; [0060] discloses the program permits the authorized provider to submit queries for information, review the health information, and correct/update the information)
receive additional patient health information from the server associated with the first service provider, and (Pollanz [0128] discloses receiving additional data from different doctors of the patient or from the pharmacy)
modify the electronic personal health record stored to the memory by appending a new data module to the electronic personal health record data structure, wherein the new data module is generated in the extensible data format including the additional patient health information received from the server associated with the first service provider (Pollanz [0075] discloses modifying a health record by add a new medical event or new data entry to one of the categories, such as, new medication, new diagnosis, new medical report, radiology/images, new laboratory results in the new data module, which can be done by the doctor of the patient [0056] discloses patient databases for maintaining patient records)
Pollanz does not appear to disclose wherein each additional data module is defined by a different schema defining a plurality of data fields and is populated with patient data relevant to a different healthcare topic; wherein each additional data module corresponds to at least one selected from a group consisting of a medical condition diagnosis of the patient and a health care service provider utilized by the patient; using a new schema for data relevant to healthcare services provided by the first service provider, wherein the schema for the new data module is selected or defined by the user; receive a report query for personal health information from a second server associated with a second service provider; retrieving personal health information from the modified personal health record; sending the personal health information to the second server associated with the second service provider. However, Saliba teaches it is old and well-known in the art of healthcare data processing wherein:
each additional data module is defined by a different schema defining a plurality of data fields and is populated with patient data relevant to a different healthcare topic, and (Saliba Figs. 2-3 and corresponding text; [0032] teaches the medical record communication service 102 may generate a first generic medical information schema 202(1) to organize first related medical information, a second generic medical information schema 202(2) to organize second related medical information, a third generic medical information schema 202(3) to organize third related medical information, an Mth generic medical information schema 202(M) to organize Mth related medical information, and so forth. Medical information may be related if the information is associated with, for example, a health condition (e.g., symptoms, medications, previous treatments, previous doctors, etc.) or a particular type or class of information (e.g., medication prescriptions for users, dates of doctor's appointments, etc.) [0038] the collaborative medical record for user ID 204 is generated to include user instance entries that map to generic entry_1 and generic entry_J of generic schema 202(3) (as illustrated by user instance entry_1 and user instance entry_J in the user instance schema 208) as a result of receiving user-specific medical information associated with generic entry_1 and generic entry_J of generic schema 202(3).
wherein each additional data module corresponds to at least one selected from a group consisting of a medical condition diagnosis of the patient and a health care service provider utilized by the patient; and (Saliba [0039] The medical communication service 102 may be configured to add a user instance schema to a collaborative medical record upon a provision of relevant user-specific medical information. For example, a generic “allergies” schema (e.g., generic schema 202(3)) may be instantiated in a user's collaborative medical record (e.g., as user instance schema 208) if the user visits a medical service provider to treat allergies and user-specific allergy information is provided to the medical record communication service 102. However, a generic “diabetes” schema (e.g., generic schema 202(2)) may not be instantiated in the user's collaborative medical record if the user does not have diabetes and has not visited a medical service provider to treat diabetes. Consequently, the collaborative medical record for user ID 204 does not include a user instance schema of the generic diabetes schema (e.g., generic schema 202(2))
using a new schema for data relevant to healthcare services provided by the first service provider, wherein the schema for the new data module is selected or defined by the user (Saliba [0017] As used herein, a “format” of the user-specific medical information that is requested and/or provided by a medical service provider may be based on one or more of: an amount of information (e.g., a number and type of data elements as further discussed herein), terminology or text used to represent or describe medical information (e.g., naming conventions, labels, abbreviations, acronyms, etc.), metrics or units used to convey amounts or levels, or other attributes that may vary from one format to another. As an example, a first form used by a first medical service provider to specify current medications being taken by an individual user may only request a type of medication being taken by the individual user while a second, different form used by a second medical service provider to specify current medications being taken by the individual user may request a type of medication being taken by the individual user, a dosage of each medication being taken, and a starting date for taking each medication. [0032] The generic medical information schemas 202(1) . . . 202(M) are independently generated so that related medical information can be organized and grouped together, e.g., via a generic medical information schema. Thus, the medical record communication service 102 may generate a first generic medical information schema 202(1) to organize first related medical information, a second generic medical information schema 202(2) to organize second related medical information, a third generic medical information schema 202(3) to organize third related medical information, an Mth generic medical information schema 202(M) to organize Mth related medical information, and so forth. Medical information may be related if the information is associated with, for example, a health condition (e.g., symptoms, medications, previous treatments, previous doctors, etc.) or a particular type or class of information (e.g., medication prescriptions for users, dates of doctor's appointments, etc.) [0045] The medications shown may be prescribed by different medical service providers, and thus, the medical record communication service 102 uses the generic medication schema to consolidate related information (e.g., medications currently being consumed by a patient). The consolidated information may subsequently be accessed and provided to another medical service provider, e.g., a doctor that may want to know what medications a patient is currently taking before treating the patient, such information being the complete consolidation of all the medications prescribed to the patient regardless of who prescribed it)
receive a report query for personal health information from a second server associated with a second service provider, (Saliba [0015] The medical record communication service is also configured to receive a request for user-specific medical information for the individual user and, in response to receiving the request and/or upon validating the right to access the information {the individual user is construed to be the second service provider})
retrieving personal health information from the modified personal health record, and (Saliba [0015] the medical record communication service accesses the user-specific medical information in the corresponding collaborative medical record and provides at least a portion of the user-specific medical information requested)
sending the personal health information to the second server associated with the second service provider  (Saliba [0015] the medical record communication service accesses the user-specific medical information in the corresponding collaborative medical record and provides at least a portion of the user-specific medical information requested)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Pollanz to incorporate having a schema related to different healthcare topics, using the user-defined schema, as well as receiving and responding to requests for information by other providers as taught by Saliba in order to easily share information between different providers while still maintaining a data structure for the medical information. See Saliba [0001]. 
Regarding claim 3, Pollanz-Saliba teaches the computing device of Claim 1, and Pollanz further discloses: wherein the electronic processor is configured to receive the report query from the server associated with the service provider by receiving the report query from a provider access application running on a service provider computing device (Pollanz [0052] discloses the invention is internet based and includes medical doctor portals that include connected applications for facilitating the queries and collection of data [0057] discloses that the users access the system with their personal computers which is construed as the processor configured to receive the report).
Regarding claim 4, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Saliba further teaches:
wherein the patient computing system is a portable computing device selected from a group consisting of a smart phone and a tablet computer (Saliba [0028] The medical record communication service 102 may be implemented by one or more computing devices. Such computing device(s) may each be or include a server or server farm, multiple, distributed server farms, a mainframe, a work station, a personal computer (PC), a laptop computer, a tablet computer, an embedded system, or any other sort of device or devices)
the server associated with the service provider, wherein the server associate with the service provider includes an electronic processor configured to (Saliba Fig. 1 and corresponding text; [0028] The medical record communication service 102 may be implemented by one or more computing devices. Such computing device(s) may each be or include a server or server farm, multiple, distributed server farms, a mainframe, a work station, a personal computer (PC), a laptop computer, a tablet computer, an embedded system, or any other sort of device or devices)
transmit a request for personal health information from each of a plurality of patients associated with the service provider by transmitting the request to each of a plurality of different patient computing systems, (Saliba [0016] a first medical service provider may request and/or provide user-specific medical information in a first format (e.g., a format preferred by the first medical service provider) and a second medical provider may request and/or provide the same or similar user-specific medical information in a second format that is different than the first format [0022] a message 108 may be a requesting message where a medical service provider (e.g., one of 104(1) . . . 104(N)) requests that the medical record communication service 102 provide user-specific medical information (e.g., prior to a doctor's appointment {the sending of the message is construed as the transmission of a request} [0021] The medical record communication service 102 may also be configured to receive user-specific medical information from, and/or provide user-specific medical information to, other sources 105 such as a patient or a caregiver of patient (e.g., via a personal device) {other sources 105 is construed as the patient computing systems for more than one patient})
receive, in response to each request, personal health information for a different patient of the plurality of patients from an electronic personal health record for the different patient, wherein each electronic personal health record associated with the plurality of patients includes a different combination of additional data modules, wherein each additional data module is defined by a different schema, and (Saliba [0023] the medical service providers 104(1) . . . 104(N) or another source 105 may request and/or provide user-specific medical information, e.g., the same or similar related user-specific medical information, in various formats 110(1) . . . 110(N). {the various formats is construed as the combination of data with different schema})
display on a display screen, for use by the service provider, the received personal health information for at least one patient of the plurality of patients. (Saliba [0063] In some examples, the output devices 420 may include any sort of output devices known in the art, such as a display (e.g., a liquid crystal display), speakers, a vibrating mechanism, or a tactile feedback mechanism. [0021] the medical service providers 104(1) . . . 104(N) may be the source of the user-specific medical information. The medical record communication service 102 may also be configured to receive user-specific medical information from, and/or provide user-specific medical information to, other sources 105 such as a patient or a caregiver of patient (e.g., via a personal device)).
The combination of references cited above was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 6, Pollanz-Saliba teaches the system of Claim 4, and Pollanz further discloses:
storing the electronic personal health record of the patient and provide a patient access application for interfacing with the electronic personal health record for the patient and to allow the patient to retrieve and/or input personal health information via the patient computing system. (Pollanz [0049] discloses a flow diagram in Fig. 39 for implementing a patient portal for patients to access; [0056] discloses that the portals may be created and maintained for individual patients who have subscribed to the service [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for different actions such as a location to view patient medical history, enter new data, and enter new reports; [0057] discloses multiple users accessing the program [0056] discloses patient databases for maintaining patient records)
And Saliba further teaches:
wherein the patient computing system further includes a non-transitory computer-readable memory and computer-executable instructions that, when executed by the electronic processor (Saliba [0061] Non-transitory computer-readable media may include volatile and nonvolatile, removable and non-removable tangible, physical media implemented in technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. System memory 402, removable storage 414 and non-removable storage 416 are all examples of non-transitory computer-readable media)
The motivation to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 7, Pollanz-Saliba teaches the system of Claim 4, Pollanz further discloses: 
a service provider computer system for a provider access application configured to interface with the electronic personal health record for the patient stored on the patient computing system and to allow the service provider to retrieve and/or input personal health information for each of a plurality of patients. (Pollanz [0052] discloses a medical doctors portal for doctors, hospitals, pharmacies, and R & D companies [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for different actions such as a location to view patient medical history, enter new data, and enter new reports; [0057] discloses multiple users accessing the program)
And Saliba further teaches:
computer system including an electronic processor configured to execute computer-readable instructions (Saliba [0061] Non-transitory computer-readable media may include volatile and nonvolatile, removable and non-removable tangible, physical media implemented in technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. System memory 402, removable storage 414 and non-removable storage 416 are all examples of non-transitory computer-readable media)
The motivation to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 8, the claim recites the same limitations as those addressed in the rejection of claim 3, and, as such, is rejected for the same reasons as given above. 
Regarding claim 9, Pollanz-Saliba teaches the system of Claim 7, and Pollanz further discloses: wherein the provider access application allows a provider to retrieve and/or input personal health information of the patient. (Pollanz [0052] discloses portals that incorporate the ability to retrieve, for viewing, and improve the data being requested).  
Regarding claim 10, Pollanz-Saliba teaches the system of claim 4, and Pollanz further discloses: a reporting software application configured to access the electronic personal health record from the patient computing system to provide analysis and reporting of the personal health information of the patient. (Pollanz [0060] discloses the program permits the provider to submit queries and prepare reports for conditions and symptoms, medication specific queries, and reports).
Regarding claim 11, Pollanz-Saliba teaches the system according to claim 10, and Pollanz further discloses: wherein the reporting software application is stored and executed on a third-party server positioned at a separate location than the patient computing system and the server associated with the service provider. (Pollanz [0056] discloses a network for communicating with one or more servers 110 which may be connected to a patient database in which portals can be created and maintained [0052] discloses portals are designed to enable patients and their multiple record holders, whether professional medical or laymen data operators, to connect to and interface with third-party (medical) applications). 
Regarding claim 12, Pollanz-Saliba teaches the system according to claim 4, and Pollanz further discloses: wherein the service module further comprising at least one third party application for analyzing the personal health information. (Pollanz [0052] discloses portals are designed to enable patients and their multiple record holders, whether professional medical or laymen data operators, to connect to and interface with third-party (medical) applications).
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claims 1 and 4, and, as such, is rejected for similar reasons as given above. 
Regarding claim 18, Pollanz-Saliba teaches the computing device of claim 1, and Pollanz further discloses:
providing a patient interface application, and wherein the electronic processor is configured to receive the additional patient health information from the server associate with the service provider by receiving the new data module generated for the patient by a provider interface application running on the server associated with the service provider. (Pollanz [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for different actions such as a location to view patient medical history, enter new data, and enter new reports [0052] discloses the invention is internet based and includes medical doctor portals that include connected applications for facilitating the queries and collection of data)
And Gustafsson further teaches:
wherein the memory further includes computer-executable instructions that, when executed by the electronic processor, (Saliba [0061] Non-transitory computer-readable media may include volatile and nonvolatile, removable and non-removable tangible, physical media implemented in technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. System memory 402, removable storage 414 and non-removable storage 416 are all examples of non-transitory computer-readable media)
The motivation to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 20, Pollanz-Saliba teaches the computing device of claim 1, and Pollanz further discloses wherein the computing device associated with the patient is a smart phone. (Pollanz Fig. 1 and corresponding text; [0057] discloses patients can access the PMP program using their personal computer such as tablet, laptop, PDA, smart phone, etc.)
Claims 19, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pollanz-Saliba in view of Gustafsson et al. (US 7934207).
Regarding claim 19, Pollanz-Saliba teaches the computer device of claim 1, but does not appear to teach the following, however, Gustafsson teaches it is old and well-known in the art of healthcare data processing wherein:
the core patient data module includes a plurality of fields and patient-specific data for each field of the plurality of fields, wherein the schema of the new data module defines a plurality of fields relating to the specific topic, and wherein the new data module includes the schema populated with patient- specific data for each field of the plurality of fields relating to the specific topic. (Gustafsson Col. 8 lines 60-67 teaches defining the schema to include a plurality of data fields; Col. 4 lines 22-41 teaches using the schema to populate the new data into the different fields relating the application topic).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Pollanz-Saliba to incorporate including a plurality of fields and defining fields for specific topics as taught by Gustafsson in order to populate fields for the appropriate topics. See Gustafsson Col. 8 lines 22-41. 
Regarding claim 21, the claim recites similar limitations as those already addressed in the rejection of claim 19 and, as such, is rejected for similar reason as give above. 
Regarding claim 25, Pollanz-Saliba-Gustafsson teaches the system of claim 21, and Saliba further teaches: 
further comprising a service provider computing system including a service provider electronic processor configured to receive inputs from a service provider user creating a new data module schema, (Saliba [0017] As used herein, a “format” of the user-specific medical information that is requested and/or provided by a medical service)
generate the new data module by populating the new date module schema with the information (Saliba [0019] By generating and using the generic medical information schemas, the medical information communication service can organize and consolidate user-specific medical information that is related… the techniques may auto-populate or pre-fill fields on a form with the user-specific medical information requested)
Pollanz further discloses:
the additional patient health information for the patient (Pollanz [0128] discloses receiving additional data from different doctors of the patient or from the pharmacy)
and transmit the new data module to the patient computing device. (Pollanz [0075] discloses modifying a health record by add a new medical event or new data entry to one of the categories, such as, new medication, new diagnosis, new medical report, radiology/images, new laboratory results in the new data module, which can be done by the doctor of the patient and the patient can access with their computing device by logging into the web-based implementation of their medical record {construed as transmitting the new data module to the patient} [0056] discloses patient databases for maintaining patient records)
The combination of references mentioned above was discussed in the rejection of claim 1 and incorporated herein. 
Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pollanz-Saliba in view of Francois et al. (US 2016/0147951).
Regarding claim 23, the claim recites similar limitations as those already addressed in the rejection of claim 19 and, as such, is rejected for similar reason as give above. However, Pollanz-Saliba does not appear to explicitly disclose the data modules being stored on the memory of the computing device associated with the patient. However, Francois teaches it is old and well-known in the art of healthcare data processing to have the data modules being stored on the memory of the computing device associated with the patient (Francois [0057] teaches the patient medical history is stored on an electronic device, such as a smartphone, that is owned or under control of the patient). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Pollanz-Saliba, as modified above, to incorporate storing the medical record data in the memory of the computing device of the patient as taught by Francois in order to provide increased accessibility to the patient’s medical information thereby ensuring that their information is up-to-date and correct in a timely and efficient manner. See Francois [0002].
Regarding claim 24, Pollanz-Saliba teaches the method of claim 17. However, Pollanz-Saliba does not appear to explicitly disclose storing health records on the memory of the computing device associated with the patient, which includes storing the records on a smart phone. However, Francois teaches it is old and well-known in the art of healthcare data processing to;
store the electronic personal health record on the memory of the computing device associated with the patient includes storing the electronic personal health record on a memory of a smart phone. (Francois [0057] teaches the patient medical history is stored on an electronic device, such as a smartphone, that is owned or under control of the patient).
The motivation to combine the above mentioned references was discussed in the rejection of claim 23 and incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686